PER CURIAM.
We have reviewed the record in light of the briefs and oral argument and are of the opinion that no reversible error has been made to appear by appellants, Scott Douglas Aylesworth, Howard B. Aylesworth and Sylvia E. Aylesworth. More particularly, we determine that the trial court did not commit error in giving a jury instruction based upon Gooding v. University Hospital, 445 So.2d 1015 (Fla.1984). See Beisel v. Lazenby, 444 So.2d 953 (Fla.1984). The trial court’s stated reasons for giving the instruction adequately furnish a legal basis in determining the necessity for such instruction.
As to the cross-appeal brought by defense counsel, Gary A. Chernay, we reverse the order finding Mr. Chernay in contempt of court. Suffice it to say, the order which Chernay was found to have violated was not sufficiently explicit and precise to support contempt. Hettinger v. McMahon, 164 So.2d 553 (Fla. 2d DCA 1964); Kranis v. Kranis, 313 So.2d 135 (Fla. 3d DCA 1975). Moreover, the question as asked by Mr. Chernay did not prejudice the plaintiffs and so did not transgress upon what the trial court was attempting to accomplish by the ruling in limine.
We affirm as to the appeal brought by appellants, Scott Douglas Aylesworth by his co-guardians, Howard B. Aylesworth and Sylvia E. Aylesworth, and Howard B. Aylesworth and Sylvia E. Aylesworth, individually.
We reverse as to the cross-appeal brought by appellant, Gary A. Chernay.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD, DELL and WALDEN, JJ., concur.